Citation Nr: 0026179	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-18 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected bilateral defective 
hearing.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in January 
1997 and September 1998.  In January 1997, the RO assigned an 
increased rating to 30 percent for bilateral defective 
hearing, effective from September 5, 1996.  By rating action 
in December 1997, the RO granted an earlier effective date of 
October 13, 1995, for the assignment of the 30 percent 
evaluation.  In September 1998, the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  Personal hearings were held at the RO in 
October 1997, and in December 1998.  

By rating action in September 1998, the RO, in part, denied 
the veteran's claim for an increased rating for service-
connected otitis externa.  The veteran and his representative 
were notified of this decision and did not appeal.  

The issue pertaining to individual unemployability will be 
addressed in the Remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.  

3.  VA audiological examination in October 1995 showed a 
puretone threshold average of 59 decibels in the right ear 
and 103 decibels in the left ear with speech recognition 
ability of 68 percent in the right ear and 16 percent in the 
left ear; the veteran has level V hearing impairment in the 
right ear and level X in the left ear.  


CONCLUSION OF LAW

The schedular criteria for an increased rating to 40 percent 
for bilateral defective hearing are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic 
Code 6104 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (effective from June 10, 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA medical records dated in September 1996 show that the 
veteran was seen for follow-up evaluation for chronic otitis 
externa secondary to his hearing aids.  The report indicated 
that the veteran had stopped wearing his hearing aids because 
of wax build-up.  The examiner noted that the veteran's audio 
thresholds were stable, but that discrimination was very 
asymmetric.  The impression was marked hearing loss with 
marked deterioration of discrimination and clarity of hearing 
on the left side.  

A VA audiological evaluation in September 1996 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
75
LEFT
55
105
105
115

The average of the right ear was 66 and the average of the 
left ear was 95.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 32 
percent in the left ear.  The examiner commented that the 
veteran's hearing was essentially stable since the prior 
examination with moderate to severe sensorineural hearing 
loss above 500 hertz in the right ear, and mild to moderate 
sensorineural hearing loss at 1,000 hertz, precipitously 
sloping to a profound sensorineural hearing loss thereafter 
in the left ear.  Speech discrimination remained good in the 
right ear and was very poor in the left ear.  

An MRI brain scan in October 1996 revealed lacunar type 
infarcts in the region of the pons which the radiologist 
opined might be the cause of the veteran's asymmetric hearing 
loss.  

On an authorized VA audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
75
LEFT
60
100
105
105

The average of the right ear was 69 (rounded up) and the 
average of the left ear was 93 (rounded up).  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 16 percent in the left ear.  

Copies of VA medical records associated with the claims file 
in May 1997 show the veteran was seen at the audiology clinic 
in October 1995.  Audiological test results from that 
examination were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
65
65
LEFT
50
120
120
120+

The average of the right ear was 59 (rounded up) and the 
average of the left ear was 103 (rounded up).  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 16 percent in the left ear.  The 
examiner commented that the veteran's hearing was essentially 
stable from 1993.  The veteran had normal hearing acuity 
through 500 hertz in both ears, sloping to a severe 
sensorineural hearing loss with excellent speech 
discrimination in the right ear, and profound sensorineural 
hearing loss with extremely poor speech discrimination in the 
left ear.  

The veteran testified at a personal hearing at the RO in 
October 1997 that he had problems hearing conversational 
speech, particularly when talking on the phone, and that this 
has impacted negatively on his work over the years.  

By rating action in December 1997, the RO assigned an earlier 
effective date of October 13, 1995, the date of a VA 
audiological examination report, for the assignment of an 
increased rating to 30 percent for the veteran bilateral 
defective hearing.  

A copy of a private audiological report from J. H. Perkins, 
M.D., dated in December 1993, was received in February 1998.  
Dr. Perkins reported that the veteran had sloping mild to 
moderate hearing loss with a speech discrimination threshold 
of 35 and fair discrimination in the right ear.  On the left, 
the veteran had rapidly sloping loss, profound in the higher 
frequencies, with a speech reception threshold of 40 and poor 
discrimination.  

Copies of private medical records from 1985 to 1995 were 
received from T. Zachs, M.D., in March 1998.  The records 
show that the veteran was treated for recurrent impacted 
cerumen in both ears, dizziness, and hearing problems.  The 
reports indicated that there was no true whirling vertigo but 
rather an unsteadiness and imbalance which Dr. Zachs opined 
was probably due to vascular problems.  (See 3/26/93 and 
3/15/95 reports).  A report in October 1995 indicated that 
both ear canals were clean, and there was no sign of 
infection.  The impression was resolved external otitis.  

When examined by VA in April 1998, the auricle was normal, 
bilaterally, except for dry skin.  There was a fungal 
infection in the external canal of the right ear.  The 
tympanic membrane, tympanum, and mastoid were normal, 
bilaterally.  The examiner indicated that there was evidence 
of active fungal infection of the external ear.  The 
diagnosis was recurrent fungal infections.  The examiner 
commented that there were no physical findings consistent 
with chronic ear infections from the time of service which 
would produce blunting of the external canal.  The examiner 
opined that the veteran's current condition, i.e., wearing 
hearing aids, dry canal skin, and diabetes, all contributed 
to his increased risk of getting repeated fungal infections.  

In a letter received in July 1998, a private audiologist, T. 
W. Boyle, reported that the veteran had mild to severe 
sloping sensorineural hearing loss in the right ear and mild 
to profound steeply sloping sensorineural hearing loss in the 
left ear.  The veteran's speech recognition was poor in the 
right ear and very poor in the left ear.  The audiologist 
noted that the veteran had only a mild hearing loss in the 
very low speech frequencies, associated with the 
understanding of vowel sounds, and that the veteran would be 
able to hear people speaking.  However, because of his severe 
to profound hearing loss in the mid to high speech 
frequencies, associated with the understanding of consonant 
sounds, the veteran would often have considerable difficulty 
understanding what has been said.  The audiologist indicated 
that while the veteran used a hearing aid, he would have 
difficulty hearing conversational speech when in the presence 
of background noise or in large or reverberant room.  A copy 
of an audiological examination report was included.  

On VA examination in November 1998, the audiologist noted 
that the veteran had been evaluated on numerous occasions and 
was well known to the clinic.  The veteran had known moderate 
to severe mid-to-high frequency hearing loss in the right ear 
and moderate to profound hearing loss in the left ear above 
500 hertz.  The veteran reported significant communication 
difficulties, especially in the classroom.  The veteran 
denied any problems with tinnitus.  On audiological 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
75
75
LEFT
60
110
110
110

The average of the right ear was 69 (rounded up) and the 
average of the left ear was 98 (rounded up).  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 32 percent in the left ear. 

The veteran's testimony at a personal hearing at the RO in 
December 1998 was essentially the same as he presented at the 
earlier hearing in October 1997.  The veteran testified that 
he was self-employed in the jewelry business, but that his 
business had dropped off the last few years due, in large 
part, to his hearing problems.  The veteran reported that 
most of his business was done over the phone and that his 
difficulty understanding conversational speech irritated many 
of his clients, who in turn, had taken their business 
elsewhere.  (T p 14-15).  

VA medical records associated with the claims file in January 
2000 show treatment from 1998 to 1999, primarily for prostate 
cancer, and also for adjustment of his hearing aids.  In 
January 1999, the veteran requested a letter explaining the 
difficulty he has with his hearing and hearing aids.  In June 
1999, the veteran needed his hearing aids repaired.  In 
August 1999, the veteran reported that he was very pleased 
with the performance of the trial hearing aids he was given 
and stated that he had no complaints.  In October 1999, the 
veteran exchanged the loaner hearing aids for his own.  The 
veteran complained that his earmold was too loose, and that 
he thought that his hearing was decreasing and wanted another 
hearing evaluation.  In December 1999, the veteran was seen 
for an annual evaluation and for fine tuning and adjustment 
of his hearing aids.  The report also noted that the 
veteran's prostate cancer had invaded his pelvis and lungs.  
The veteran denied any problems with ear infections, pain, or 
drainage.  He also reported that his current hearing aids 
were the best that he had ever worn, but thought that he 
could use a bit more volume from the left hearing device.  
The assessment indicated that the veteran's hearing acuity 
was stable, with asymmetry noted; left worse than the right.  
The veteran had mild/moderate sensorineural hearing loss 
through 500 hertz, with moderate loss dropping to severe 
thereafter in the right ear.  Word recognition was good in 
the right ear.  In the left ear, the veteran had normal to 
mild hearing loss through 500 hertz, with moderate loss 
through 1,000 hertz, dropping precipitously to profound 
sensorineural hearing loss thereafter.  Word recognition was 
extremely poor in the left ear.  

VA progress notes in February 2000 indicate that the veteran 
was unemployable for multiple reasons, including severe 
anemia and metastatic prostate cancer (undergoing 
chemotherapy).  Additional disabilities included insulin 
dependent diabetes mellitus with multiple complications, 
including autonomic dysfunction, retinopathy with eye 
impairment, and chest pain syndrome.  

In a letter received in April 2000, the veteran reported that 
he had a successful business for several years, but that due 
to health problems, he could no longer travel and was 
relegated to working out of his home.  However, because of 
his hearing problems, and particularly his difficulty with 
conversational speech, he could not communicate on the phone 
and his business declined.  

Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the veteran has asserted that his service-
connected bilateral defective hearing is more severe than 
currently evaluated.  Therefore, he has established a well-
grounded claim.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone 
several VA examinations during the pendency of his appeal, 
all VA and private medical records have been obtained, and he 
has provided testimony at personal hearings before the RO in 
October 1997 and December 1998.  Accordingly, the record is 
complete, and the Board finds that there is no further duty 
to assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In addition, the VA 
has a duty to acknowledge all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

During the pendency of this appeal, the criteria for rating 
diseases of the ear were amended effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (1999).  The Court has held that, where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order), holding that, although certain new 
rating criteria became effective after the appellant filed 
his appeal with the Court, VA and the Court are required to 
apply the amendments to the extent that they are more 
favorable to the claimant than the earlier provisions.

The amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  In 
this case, neither rating criteria can be more favorable to 
the veteran's claim since the criteria are identical.  In 
addition, the veteran's hearing loss was considered by the RO 
under both the old and the revised regulatory amendments.  
Therefore, the Board may proceed with appellate consideration 
of the claim under both the old and revised regulations.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(1999).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The amended regulations changed the title 
of Table VI from "Numeric Designations of Hearing Impairment" 
to "Numeric Designations of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination."  See 
64 Fed. Reg. 25202 (May 11, 1999).  Moreover, Table VII was 
amended in that hearing loss is now rated under a single 
code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999).  

As noted above, the RO assigned an increased rating to 30 
percent by rating action in January 1997 based on findings 
from a December 1996 VA audiological examination.  The 
average puretone decibel loss for the veteran's right ear on 
that examination, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 69.  The 
percent of discrimination was 76.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 66 and 73 with the line for percent of 
discrimination from 76 to 82, the resulting numeric 
designation for the right ear was IV.  Applying the same 
method, the average puretone decibel loss for the veteran's 
left ear was 93, with discrimination of 16 percent.  The 
resulting numeric designation for the left ear was XI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of IV for the 
right ear and XI for the left ear, the point of intersection 
on Table VII requires assignment of a 30 percent evaluation 
under Diagnostic Code 6103.  

In December 1997, the RO assigned an earlier effective date 
of October 13, 1995, based on receipt of a VA audiological 
examination report of the same date.  The report was received 
within one year of the reopened claim and was accepted by the 
RO as an informal claim for an increased rating.  38 C.F.R. 
§ 3.157 (b) (1999).  However, it appears that the RO did not 
evaluate the audiological findings from this report and, 
instead, relied on the audiologist's comment that the 
veteran's hearing acuity was "essentially stable since 
1993."  The average puretone decibel loss for the veteran's 
right ear from this examination was 59.  The percent of 
discrimination was 68.  The resulting numeric designation for 
the right ear was V.  The average puretone decibel loss for 
the veteran's left ear was 103, and the percent of 
discrimination was 16.  The resulting numeric designation for 
the left ear was X.  38 C.F.R. § 4.85, Table VI.  With a 
numeric designation of V for the right ear and X for the left 
ear, the point of intersection on Table VII requires 
assignment of a 40 percent evaluation under Diagnostic Code 
6104.  Accordingly, the Board finds that an increased rating 
to 40 percent for the veteran's bilateral defective hearing 
is warranted from October 13, 1995.  

The Board notes that the October 1995 VA audiological 
findings are the poorest test results from the several 
examinations conducted during the pendency of this appeal, 
and are the most favorable findings supporting the veteran's 
claim for an increased rating.  The resulting numeric 
designations from the three other VA examinations reported 
above were the same with a numeric designation of IV for the 
right ear and XI for the left ear.  The point of intersection 
on Table VII requires the assignment of a 30 rating under 
diagnostic code 6103 under the old regulations and 6100 under 
the new regulations.  Therefore, a rating in excess of 30 
percent is not possible using the audiological findings from 
these examinations.  

The remaining question before the Board is whether the 
veteran is entitled to a rating higher than 40 percent for 
exceptional patterns of hearing loss as provided for in the 
new regulations under Section 4.86 of 38 C.F.R.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIA, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  The amended regulations changed the title of 
Table VIA from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIA, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  (The Board notes that 
this provision of 38 C.F.R. § 4.86 is not pertinent in the 
instant case.)   

Only two of the examinations conducted during the pendency of 
this appeal showed puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz of 55 
decibels or more.  However, one of the examinations, the 
October 1995 VA examination, predated the effective date of 
the new regulations.  Application of new regulations is not 
appropriate prior to the effective date of the regulation 
change.  Therefore, this examination can not be used as a 
basis to assign an increased rating under the revised 
regulations.  The other examination, in December 1998, showed 
an average puretone decibel loss of 69 in the right ear, and 
98 in the left ear.  The resulting numeric designation from 
Table VIA was V for the right ear and X for the left ear.  
The point of intersection on Table VIA for these numeric 
designations requires assignment of a 40 rating.  Thus, a 
rating in excess of 40 percent for exceptional patterns of 
hearing loss as provided for in the new regulations is not 
warranted.  


ORDER

An increased rating to 40 percent for the veteran's service-
connected bilateral defective hearing is granted, subject to 
VA regulations concerning payment of monetary benefits.  


REMAND


In this case, the veteran asserts that his service-connected 
disabilities preclude any form of gainful employment.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Van Hoose v. Brown, 4 
Vet. App. 361 (1993) held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes his 
case outside the norm.  38 C.F.R. §§ 4.1, 4.15 (1999).  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see 
also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (1999).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (1999).

In this case, the veteran asserts that his service-connected 
disabilities preclude any form of gainful employment.  The 
veteran's claims folder contains an application for 
Vocational Rehabilitation benefits, and the veteran has 
reported taking classes in computer studies.  In Moore v. 
Gober, 10 Vet. App. 436 (1997), the Court noted that the 
Secretary's failure to obtain the appellant's education and 
vocational rehabilitation records during the administrative 
proceedings was not substantially justified.  The Board finds 
that the veteran's vocational rehabilitation folder should be 
obtained.  In addition, a medical opinion concerning the 
effect of the service connected disabilities on the veteran's 
ability to be gainfully employed would be helpful in 
adjudicating the issue of individual unemployability.  

The veteran is hereby advised of the importance of appearing 
for the examination.  VA regulations provide as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is Remanded for the following 
action:

1. The RO should obtain and associate 
with the claims file copies of all VA 
treatment records and private medical 
records, which are not already in the 
claims file, of the veteran's treatment 
for his hearing loss and other service 
connected disability.

2.  The veteran's vocational 
rehabilitation folder and any existing 
subfolders should be included with the 
claims folder.

3.  Inquiry should be made of the veteran 
as to whether he is getting Social 
Security benefits based on age or based 
on disability.  If the latter, the RO 
should request the administrative 
decision and any underlying medical 
records used as a basis to award him 
benefits.

4.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
specializing in ears to determine the 
effect of the service connected 
disability on the veteran's ability to be 
gainfully employed.  The claims file must 
be made available to the examiner prior 
to the examination.  Any tests deemed 
necessary should be conducted.  The ear 
examiner should comment on the effect of 
the veteran's hearing loss and bilateral 
otitis externa on his ability to pursue 
substantially gainful employment.  In 
this regard, age and nonservice-connected 
disabilities must not be considered.  In 
particular, information is needed as to 
whether the veteran can satisfactorily 
communicate with individuals in person in 
a business setting and any limitations he 
has in this regard.  His ability to 
communicate by telephone should also be 
discussed.

5.  The RO should then readjudicate the 
veteran's claim for entitlement to a 
total disability based on individual 
unemployability.  If the decision remains 
adverse to the veteran, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  If the veteran fails to appear 
for the examination, a copy of the letter 
notifying him of the date and place of 
the examination and the address to which 
it was sent should be included in the 
claims folder.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The RO is reminded to include the Vocational 
Rehabilitation Folder and any related subfolders with the 
claims folder prior to returning the case to the Board.  The 
veteran need take no action until he is further informed, but 
he may furnish additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 
- 2 -


- 15 -


